DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show polymeric outer casing in claims 12 &13, line 4 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8,11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the creation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 and 11 recite the limitation "the start" in lines 4 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 recite the limitation " the direct fixing " in line 10.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. 
 Claims 4-5 recite the limitation " said first open front end " in line 43.  There is insufficient antecedent basis for this limitation in the claim
Claims 13 recite the limitation Claims 12 and 13 recite the limitation " said at least two polymeric shock absorption elements" in line 43.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,10,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumming et al 20040262930 cited by applicant.
Regarding claim 1, Cumming et al disclose a metal shock absorption element comprising: a first metal sheet, 12 and a second metal sheet, 14
wherein said first metal sheet is shaped in the form of a longitudinally open metal profile and having a substantially "C"-shaped cross-section and wherein said second metal plate is shaped in the form of a longitudinally open metal profile and having
 a substantially "C"-shaped cross section 12, wherein said second metal sheet is inserted in a first longitudinal channel of said first metal sheet,12 said second metal sheet,14 is integral in one single piece with said first metal sheet in a plurality of points 30,20 to create a metal honeycomb structure having a closed cross-section and having a plurality of metal channels  3,Fig 1.Regarding claim 2, Cumming et al  disclose the metal shock absorption element according to claim 1, wherein said second metal sheet 14,28 is inserted within said first longitudinal channel of said first metal sheet such that a first side opening of said first metal sheet is opposite a second side opening of said second metal sheet, in particular with respect to a central of said cross-section, to create a metal honeycomb structure having a closed and preferably symmetrical cross-section.Regarding claim 3, Cumming et al disclose the metal shock absorption element according to claim 1, wherein said plurality of points, 30 is distributed along at least two opposite walls of said first metal sheet and said second metal sheet facing each other and wherein said plurality of points is a plurality of welding points,30.

Regarding claim 10, Cumming et al disclose wherein said first metal sheet and said second metal sheet are made of steel, in particular steel having two crystalline phases, a first martensitic phase and a second ferritic phase, preferably a type of steel having an elongation at break of substantially 7%, such as in particular a two-phase steel. (para 00167)
Claim Rejections - 35 USC § 103The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5,9 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al in view of -DAIDO et al 9,855, 971.

Regarding claim 4, Cumming et al fails disclose the metal shock absorption element said metal shock absorption element comprises 
a first front end and a second rear end, wherein said first open front end is inclined with respect to a transverse direction and in particular which is not perpendicular to a direction of extension of said metal honeycomb structure.However, DAIDO et al  teaches a first front end and a second rear end, wherein said first open front end is, 23 inclined with respect to a transverse direction and in particular which is not perpendicular to a direction of extension of said metal honeycomb structure
Regarding claim 5, DAIDO et al disclose the metal shock absorption element according to claim 4, wherein said metal shock absorption element comprises 
a plurality of notches ,37 made at said first open front end and in particular which are made on said first metal sheet which in particular is more external with respect to said second metal sheet.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over cumming in view of Matsushiro .

Regarding claim 9, Cumming et al  as modified  fails disclose   
 wherein said metal shock absorption element comprises 
a metal fixing plate made integral, 
in particular welded or brazed, with said first metal sheet at 
a second rear end for fixing said second rear end of said metal shock absorption element to 
 and in particular to a longitudinal beam, 21 of a vehicle.However , Matsushiro teaches said metal shock absorption element,50 comprises 
a metal fixing plate made integral, in particular welded,38,39, fig 2 or brazed, with said first metal sheet at a second rear end for fixing said second rear end of said metal shock absorption element to and in particular to a longitudinal beam, 30 of a vehicle

It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Cumming et al to include particular welded,38,39 as taught by Matsushiro in order  improve the deformation due  to the increase number of ridge lines in the vehicle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al    in view of Matsushiro ( 9,290,140).

Regarding claim 11, Cumming et al as modified fails disclose wherein said first metal sheet comprises at least one first sheared side having a profile shaped to create a plurality of metal fixing elements and preferably to create 
37 a plurality of notches, preferably said at least one sheared first side has 
a profile shaped to allow the creation of a first open front end inclined with respect to 
a transverse direction and which is not perpendicular to
 a direction of development of said metal honeycomb structure, to allow the start of a plurality of planned folds starting from said first open front end, preferably said second metal sheet comprises at least a second sheared side having a profile shaped to create a first open front end inclined with respect to said transverse direction and in particular to create a plurality of notches and/or preferably to create a plurality of metal fixing elements.
Regarding claim 12, Cumming et al as modified disclose a bumper structure for a motor vehicle comprising at least two metal shock absorption elements according to claim 1, and further comprising
 a metal crosspiece having an essentially rectangular cross-section and formed by two "C"-shaped metal profiles welded together, and 
a bumper, 16 with polymeric outer casing, not shown in the figures, having only an aesthetic function to cover said metal crosspiece and said at least two polymeric shock absorption elements, 
preferably said metal crosspiece comprises two substantially flat base portions, each of which is fixed to or made integral with 
a corresponding first open front end of each metal shock absorption element, and in particular made integral in one piece with a plurality of metal fixing walls, avoiding the direct fixing of said metal crosspiece, preferably said metal crosspiece comprises at each metal shock absorption element, one comprising a metal element having a substantially ".OMEGA."-shaped cross-section welded or otherwise made integral inside said metal crosspiece to further stiffen said metal crosspiece in a localized zone.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al in view of Ishitsuka 9731671.
Regarding claim 13, Cumming et al disclose a bumper structure including a metal crosspiece having an essentially rectangular cross-section and formed by two "C"-shaped metal profiles welded together, and
Cumming et al   fail to disclose   a bumper with polymeric outer casing,   teaches least two polymeric shock absorption elements, preferably said metal crosspiece comprises two substantially flat base portions, each of which is fixed to or made integral with a corresponding first open front end of each metal shock absorption element, and in particular made integral in one piece with a plurality of metal fixing walls, avoiding the direct fixing of said metal crosspiece, preferably said metal crosspiece comprises at each metal shock absorption elementIt would have been obvious to one of ordinary skill in the art before the effective date of claim the invention  motivated to modify the apparatus as disclose  by Cumming et al to include two polymeric shock absorption elements as taught by Ishitsuka in order  to  a light weight  beam the can be easily manufactured by injection molding in order to reduce manufacturing cost and vehicle weight.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al ,7,651,155.

Regarding claim 15, Tan et al disclose a production method for a metal shock absorption element having a honeycomb structure fig. 2, starting from
 a first metal sheet,20,22 and 
a second metal sheet,24,26 
wherein the production method comprises the following steps: 
A) folding said first metal sheet 20,22preferably shaped a plurality of times, (fig.3,72,70,32) obtaining a first longitudinally open metal profile having a substantially "C"-shaped cross section and having an open rectangular shape;

	 B) folding said second metal sheet ,24,26  preferably shaped a plurality of times, obtaining a second longitudinally open metal profile having a substantially "C"-shaped cross-section and in particular having an open rectangular shape; 
	
	C) inserting longitudinally said second metal profile inside said first metal profile, in particular within a first longitudinal channel of said first metal profile, 18 in particular with a cross-section of said second metal profile rotated 180.degree.,26 with respect to a cross-section of said second metal profile; 

	D) making integral in one piece said second metal sheet with said first metal sheet in particular in a plurality of points, which are preferably distributed along at least two opposite walls of said first metal sheet and said second metal sheet which face each other, and are in particular coupled to each other to produce a metal honeycomb structure  FIG.4 having a closed cross-section and having a plurality of metal channels, in particular having at least three metal channels, Fig.4.Regarding claim 16, Tan et al  disclose the method according to claim 15, wherein said step D) comprises
 a step D1) of welding,58 along a plurality of longitudinal directions in a plurality of points said first metal profile to said second metal profile, creating a metal shock absorption element in one piece and having a metal honeycomb structure comprising at least three longitudinal channels, figs 2 ,4.Regarding claim 17, Tan et al  disclose the method according to claim 15, wherein the method comprises a following step H1) of shaping said first metal sheet to obtain a first shaped metal sheet having along a first proximal end at least two metal fixing tabs 70,72 and at least two diagonal lines; wherein said step H1 is carried out before
 said step A), to reduce production costs, and further comprises a step L1) of shaping said second metal sheet obtaining a second shaped metal sheet having along a first proximal end at least two diagonal lines; wherein said phase L1) is carried out before said phase B) to reduce production costs.Regarding claim 18,Tan et al  disclose wherein said step H1) comprises a step H2) of shearing said first metal sheet while simultaneously creating at least one metal fixing element for fixing a metal crosspiece and at least one notch,82 preferably adjacent to at least one metal fixing element, and wherein said step L1) comprises a step L2) of shearing,82  said second metal sheet while simultaneously creating a plurality of diagonal lines to form a first open front end which is inclined with respect to the transverse direction, and a plurality of notches and/or preferably creating a plurality of metal fixing elements for said metal crosspiece.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's 
Daido teaches a plurality of metal fixing walls 91,92 which extend from said plurality of walls at said first open front end, to fix said shock absorption element to a metal crosspiece,21.Karlander  teaches a wherein said first metal sheet20 comprises at least one first sheared side having a profile shaped to create a plurality of metal fixing elements and preferably to create a plurality of notches, preferably said at least one sheared first side has a profile shaped to allow the creation of a first open front end ,34 inclined with respect to a transverse direction and in particular which is not perpendicular to a direction of development of said metal honeycomb structure, to allow the start of a plurality of planned folds starting from said first open front end, preferably said second metal sheet comprises at least a second sheared side having a profile shaped to create a first open front end inclined with respect to said transverse direction and in particular to create a plurality of notches and/or preferably to create a plurality of metal fixing elements see (fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612